DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 05/10/22 and an IDS filed on 04/26/22. Claims 1-2, 8 and 11-12 have been amended, new claims 26-30 have been added and no claims have been canceled. Accordingly, claims 1-13 and 15-30 are pending. Claims 1-12, 22-28 and 30 are under examination and claims 13, 15-21 and 29 are withdrawn.  
NOTE: New claim 29 is directed to non-elected species and is withdrawn. 

Response to Amendment/Objection to Specifcation
Applicants have amended the Specification at paragraph [0103] of US 20200390737. The term/tradename of Carbowax 3550® has been crossed out and replaced with Carbowax 3350.  Although the use of trademarks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Trademarks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as trademarks. In this instant the trademark does not include the ® .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 22-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12, 22-28 and 30 are indefinite because claims 1 and 26-28 recite that the salsalate particles have an effective average particle size is less than 1 micron, and wherein at least 70%, 90%, 95% and 99% of the salsalate particles have a particle size of less than the effective average particle size. This is indefinite because the claims imply that at least 70% of the salsalate particles have a particle size of less than less than 1 micron. Thus, it is not clear what the end particle size range is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7-8, 10-12 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al (Enhancement of anti-inflammatory property of aspirin in mice by a nano-emulsion preparation). 

Subramanian et al teach evaluating nano-emulsion preparations of aspirin (acetylsalicylic acid) prepared with a Microfluidizer® Processor in the croton-oil-induced ear edema CD-1 mouse model using ear lobe thickness and the accumulation of specific in situ cytokines as biomarkers of inflammation. The results showed that particle size (90 nm) populations of nano-emulsion preparations of aspirin compared to an aspirin suspension (363 nm), significantly decreased ear lobe thickness approximately 2 fold greater than the aspirin suspension (See abstract and page 1534, 1.). 
It is disclosed that nano-emulsions, defined as oil-in-water or water-in-oil emulsions, can be prepared with a Microfluidizer® Processor or with a conventional high-speed homogenizer, with particle sizes averaging ≤100 nm (See page 1534, 1st col, 2nd para).  Described is a nano-emulsion preparation produced with a Microfluidizer® Processor which contains the surfactant polysorbate 80, soybean oil and HPLC-grade water as a drug delivery formulation for aspirin (See page 1534, 1st col, 4th para).
The said formulations comprising 800 µg of aspirin mixed in a vanishing cream in a 1:1 ratio was applied to animals (rubbed onto the ear) (See page 1534, 2nd col, 2nd para).
In referencing Fig 1, Subramanian et al disclose that “Dynamic laser light scattering particle size analysis of nano-emulsion of aspirin. As shown in the figure micro fluidized preparation of nano-emulsion of aspirin was a homogeneous distribution with a Z-average size of 90.1 nm” (See Page 1535, Fig. 1), and that “Further, the examination of morphology using transmission electron microscope showed that the nano-emulsion of aspirin was comprised of spherical particles ranging <100 nm (Fig. 4)” (See Page 1537, 3.1 and Fig. 4). 
Subramanian et al conclude that the formulations produced preparations with mean particle sizes of 88 nm for blank nano-emulsion, 90 nm for nano-emulsion of aspirin and 363 nm for the aspirin suspension. Our findings regarding enhanced nano-emulsion efficacy might be related to increased bioavailability as has been reported for nano-emulsion preparations of other drugs. More evidence of increased bioavailability is supported by the transdermal delivery studies of paclitaxel, which demonstrated increased bioavailability by pharmacokinetic analysis. Although speculative, in this study the smaller particle size of the nano-emulsions of aspirin (90 nm) compared to the aspirin suspension (363 nm) could have increased the surface to volume ratio and thus the bioavailability of the drug (See Page 1538, conclusion).
Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 22-24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Berkland et al (US 20070172653). 

Berkland et al teach a nano-cluster for drug delivery including a plurality of nano-particles, wherein the nano-particles can disperse in response to an environmental cue (See title and abstract).
The said nano-cluster can include an active ingredient, for example vaccines, diagnostic agents, therapeutic agents, drugs, peptides, etc, and combinations of these classes. The nano-cluster or nano-particles, or both, can include at least one, two, three, or more different active ingredients (See [0011]-[0012]). 
The said nano-clusters can include a dispersing material that holds the plurality of nano-particles together and/or disperses the nano-particles in response to an environmental cue. The dispersing materials that can be used include surfactants (See [0013]). 
Berkland et al further disclose that the said nano-cluster can include from about 1% to about 99% by weight or volume of the nano-particles or dispersing materials. In preferred embodiments, the nano-cluster includes from about 10% to about 90%, 15% to about 80%, 20% to about 70%, 30% to about 60%, and about 40% to about 50% of nano-particles or dispersing materials. In one embodiment, the nano-cluster includes at least 50% of the nano-particles or dispersing material (See [0014]-[0015]). 
Also disclosed is a method of preparing a nano-cluster comprising: obtaining a plurality of nano-particles; obtaining a dispersion material and admixing them, wherein the admixture is formulated into a nano-cluster. In certain aspects, obtaining a plurality of nano-particles comprises, obtaining an aqueous suspension of nano-particles; allowing the nano-particles to aggregate together; and retrieving the aggregated nano-particles (See [0019]). 
The said nano-particles have a size of from about 1 to about 3000 nanometers. In particular, the said nano-particle has a size of 2, 30, 80, 150, 200, 300, 325, 450, 600, 850, 900, 950, 1000 nanometers (see [0052]).
Berkland et al further disclose that suitable dispersing materials include surfactants such as polysorbate 80, polysorbate 20 and polyethylene glycol and mixtures thereof (See [0058]). 
The said nano-clusters can include an active ingredient, including NSAIDs such as salsalate. The nano-clusters can also contain other/additional active agents (See [0061]-[0062], [0066] and [0071]-[0072]). 
In certain embodiments, an oral composition may comprise one or more binders, excipients, disintegration agents, flavoring agents, and combinations thereof, including mannitol, lactose, etc (See [0088]). 
Berkland et al also disclose pharmaceutical compositions comprising the said nano-clusters which may be in a dosage form for injection (See [0083] and [0093]). Combination therapies are also disclosed (See [0094]-[0096]).
Berkland et al further disclose that the said nano-cluster can include a plurality of nano-particles with a dispersing material that holds the plurality of nano-particles together. This delivery system provides the advantage of particle clusters appropriately sized for delivery with the benefits of nano-particles, such as improvements in drug solubility, bioavailability, transport through biological barriers, intracellular delivery, etc. Changing the nature of the dispersing material allows for the development of an environmentally responsive nano-particle delivery system and/or biosensors. In addition, the special arrangement of nano-particles within the cluster can allow discrete control over the duration and concentration of an active ingredient, a concept that can also be facilitated by the independent formulation of each nano-particle type before cluster formation (See [0048]). 
          Berkland et al do not anticipate the claimed formulation because they do not exemplify a formulation comprising the salsalate and surfactants, however, they teach each and every element. Accordingly, it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Berkland et al to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to follow Berkland et al’s method to make a a salsalate nanosuspension comprising as aqueous dispersion of salsalate with an effective particle size of less than 1 micron and at least one surfactant because Berkland et al teach that a pharmaceutical composition comprising nanoclusters comprising one or more active agent and one or more dispersing agents including surfactants are effective drug delivery system. 
	Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
 	Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
         Also see MPEP 2112 (II): "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."
Claims 1-12, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baumstuemmler et al (8,852,644) in combination with Berkland et al (US 20070172653). 

Baumstuemmler et al teach a method for producing microparticles or nanoparticles of water-soluble and water-insoluble substances by controlled precipitation, co-precipitation and self-organization processes (See abstract).
It is stated that the said method is being used to enhance the bioavailability of active ingredients or to deliver one or more active ingredients to a targeted site of action. Another method of enhancing bioavailability is via drug targeting or drug delivery, whereby particles are distributed in the target tissue according to their size or are engineered such as to have suitable surface modifications enabling them to reach the targeted site of absorption or action (See col. 1, lines 42-58).  
Baumstuemmler et al disclose producing particles of water-soluble and water-insoluble substances in a microjet reactor and simultaneously stabilizing these either with one or more auxiliary agents or surface modifiers, the resulting particles having particle sizes of up to 2,000 nm, preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm, with polydispersion indices generally below 1.0 and preferably below 0.4 (See col. 7, lines 20-27).
The process results in co-precipitate one or more active target substances with one or more auxiliary agents (See Col. 7, lines 38-40). The said active target substances include biologically useful substances, imaging substances, pharmaceutically useful substances, etc. suitable active target material/ medicinal targets include anti-inflammatory substances, antibiotics, corticosteroids, etc. It is also disclosed that the solvent may be an aqueous suspension (See col. 7, lines 48-67). 
The said active ingredients may be processed to enable their use in numerous different pharmaceutical compositions including for oral administration or parenteral administration as suspensions, etc, (See col. 8, lines 25-31). 
Baumstuemmler et al state that suitable auxiliary agents include adjuvants, diluents, suspending agents and surfactants including polyethylene glycol (e.g. Carbowax 3350®) and polyoxyethylene sorbitol fatty acid esters (e.g. Tweens®) (See col. 8, lines 32-67). 
Baumstuemmler et al lack a specific disclosure on the NSAID being salsalate or the specific Tween® being polysorbate 80. These are well known in the art as shown by Berkland et al. 

Berkland et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Berkland et al and Baumstuemmler et al to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because Baumstuemmler et al teach a method of producing nanoparticles and compositions comprising them for drug delivery and improved bioavailability, comprising one or more active agents including anti-inflammatory substances and surfactants including Carbowax 3350® and Tweens®.  Berkland et al also teach a pharmaceutical composition comprising nanoclusters comprising one or more active agent and one or more dispersing agents including surfactants are effective drug delivery system. Berkland et al teach nanosuspensions comprising an aqueous dispersion of an NSAID such as salsalate with an effective particle size of less than 1 micron and at least one surfactant. Thus, one of ordinary skill in the art having possession of both references would have been motivated to have selected salsalate as an anti-inflammatory substance for the nanoclusters of Baumstuemmler et al to prepare a suitable drug delivery for subjects in need thereof with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	Regarding the limitations of PK profile or improvement in claims 10-12, it is noted that the said PK parameters or values are the result of the claimed composition administered to a subject. In other words, the values represent the properties of the formulation. As held by the courts, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
         Also see MPEP 2112 (II): "There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."

	Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over Berkland et al is that Berkland et al teach as nanoclusters with a diameter of from 1-200 µm, which is “substantially greater than that of the presently claimed nanosuspension” (See Remarks, page 14). 
The argument is not found persuasive because firstly, the disclosed range of “about 1 micron” meets the claimed range of less than 1 micron, such as about 900 nm, and secondly, the examined claims do not exclude a cluster of the particles. Accordingly, the nano-particles of Berkland et al making up the nano-clusters meet the claimed nanosuspension comprising salsalate particles having average size of less than 1 micron. 
Next argument is regarding surprising and unexpected discovery that stable nanosuspensions of salsalate and surfactant can be made. Applicant argues that “Moreover, the present specification provides detailed experimental evidence showing that not all combinations of salsalate and surfactants can be used to produce stable nanosuspensions. See p. 14, paragraph 3, and Example 1 and 2 of the specification as filed combinations of salsalate and the surfactants Plasdone S-630 and DOSS were shown to yield “a very fine, relatively homogenous nanocrystalline dispersion” (See specification at p. 62, paragraph 2), while other combinations did not yield the same quality of nanodispersion (See Table 2 of the specification). Berkland provides no teaching or suggestion that the nanodispersions of the present claims are achievable. Accordingly, Berkland alone cannot render the present claims obvious” (See Remarks, page 15).
The above argument is also not found persuasive. Berkland et al teach suspension of nanoparticles of an active agent including salsalate comprising surfactants such as polysorbate 80 and polyethylene glycols, two of the claimed and preferred surfactants. As such Berkland et al’s formulation would be expected to achieve the same stability and superior results as disclosed. It is also noted that claim1 is directed to “a surfactant”, claim 7 recites that the surfactant can be any type of surfactant and the list of claimed surfactants takes two pages. 
Regarding the rejection of claims over Baumstuemmler et al in view of Berkland et al, Applicant argues that “Baumstuemmler does not cure the deficiencies of Berkland discussed supra. In particular, Berkland is directed to formulations of nanoclusters, while Baumstuemmler is directed to methods of producing microparticles or nanoparticles. These technologies are vastly different, and are not interchangeable” (See Remarks, page 16).
The argument is not found persuasive. Firstly, it is noted that the rejection is over Baumstuemmler et al in view of Berkland et al. That is Berkland et al is relied upon to cure the deficiency in Baumstuemmler et al. Secondly, both references teach pharmaceutical compositions/suspension comprising nano particles of an anti-inflammatory agent for efficient drug delivery.  
Applicant also argues against the teaching on particle size ranges of the two references and state that “Baumstuemmler teaches a method of producing particles of water-soluble and water- insoluble substances having particle sizes “... preferably less than 1,000 nm, more preferably less than 500 nm and best of all less than 200 nm...” See Baumstuemmler, Col. 7, paragraph 5. Thus, Baumstuemmler teaches formulations comprising particles of less than one micron. However, and in contrast, Berkland teaches the production of formulations comprising much larger nanoclusters, e.g., 1-200 um in diameter” (See Remarks, page 16). 
The above argument is not found persuasive either. Firstly, Baumstuemmler et al teach particles of up to 2000 micron, which overlap with Berkland et al’s 1-200 micron. Secondly, the particles of Berkland et al are in fact in the nanosize range of 1-3000 nm which then make up the nanoclusters of from 1-200 micron size range. Thus, they sizes are not different as the Applicant interprets. 
Next statement is that the combination of references would not have resulted in the nanosuspensions of the present claims because the references fail to disclose the specific elements of the claims as amended (See Remarks, page 17). 
	Again, the argument is not sufficient to overcome the rejections because the combination of references indeed teach all the claimed elements and would have motivated one of ordinary skill in the art to combine them with a reasonable expectation of success because bot references are directed to the same compositions/suspension comprising nanoparticles of an active agent and one or more surfactants. 
 
Claims 1-12, 22-28 and 30 are rejected and claims 13, 15-21 and 30 are withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616